       Case 8:19-cr-00015-DOC Document 53 Filed 03/23/21 Page 1 of 3 Page ID #:227



 1
2
3
                                                                            NMt 2~ 2oz~ V i
4
                                                                     CENTRgL
                                                                     BY      DISTRICT   CALIFL NIA
 5                                                                                         DEP Tv

6
7
8
                 IN THE UNITED STATES DISTRICT COURT
9
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
12                                             Case No. 8:19-CR-00015-DOC
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                     Plaintiff,
14                                             rFed. R. Crim. P. 32.1(a)(6);
                      v.                       18 U.S.C. § 3143(a)(1)]
15
      COBY CHRISTOPHER HOUSE,
16
                     Defendant.
17
18
19
20                                            I.
21         On March 23, 2021, Defendant Coby Christopher House ("Defendant")
22   appeared before the Court for initial appearance on the petition and warrant for
23   revocation of supervised release issued in this matter, Case No. 8:19-CR-00015-
24   DOC. The Court appointed Deputy Federal Public Defender Lilian Chu to
25   represent Defendant; Deputy Federal Public Defender Carel Ale specially appeared
26   for Ms. Chu.
27   ///
28   ///
        Case 8:19-cr-00015-DOC Document 53 Filed 03/23/21 Page 2 of 3 Page ID #:228



 1                                             II.

2            Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.

3      § 3143(a)following Defendant's arrest for alleged violations) of the terms of
4      Defendant's ❑probation / ~ supervised release, the Court finds that:

5            A.     ~     Defendant submitted to the Government's Request for

6      Detention;

7            B.     ~     Defendant has not carried his burden of establishing by clear

8      and convincing evidence that Defendant will appear for further proceedings as
9      required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
10           • Absconded from supervised release and was arrested out of state

11           • Minimal bail resources

12           • Two prior supervised release revocations

13           • Unemployed

14 ,
15           C.     ~     Defendant has not carried his burden of establishing by clear

16     and convincing evidence that Defendant will not endanger the safety of any other
17     person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based
18     on:
19           • Prior failure to comply with the terms of supervised release

20           • Instant allegations involving shooting a firearm at another person

21           • Instant allegations involving operating a prostitution business
22           • Prior federal conviction for transporting aliens

23           • Criminal history involving violence
24     ///
25     ///
26     ///
27     ///
28     ///

                                                 2
        Case 8:19-cr-00015-DOC Document 53 Filed 03/23/21 Page 3 of 3 Page ID #:229



 1                                        III.

2           IT IS THEREFORE ORDERED that Defendant be detained pending further

3      proceedings.
4
5      Dated: March 23, 2021
6                                                 /s/
7                                            MARIA A. AUDERO
                                         UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15 ,
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
